Exhibit 7 PURCHASE AGREEMENT PURCHASE AGREEMENT (this “Agreement”), dated as of November 13, 2007, by and among OZ Management LP, a Delaware limited partnership (“OZM”), OZ Advisors LP, a Delaware limited partnership (“OZA”), OZ Advisors II LP, a Delaware limited partnership (“OZA II” and together with OZM and OZA, the “OZ Partnerships”), Och-Ziff Holding Corporation, a Delaware corporation ("Och-Ziff Corp"), Och-Ziff Holding LLC, a Delaware limited liability company ("Och-Ziff Holding" and together with Och-Ziff Corp, the "Holding Entities"), and each of the other persons listed on the signature pages hereto (collectively, the “OZ Limited Partners”).Defined terms used herein have the respective meaning ascribed thereto in Section 1.1. WHEREAS, each OZ Limited Partner is a limited partner of one or more OZ Partnership and is the holder of Operating Group A Units in such OZ Partnerships; WHEREAS, in connection with the IPO and pursuant to the Underwriting Agreement, the Company has agreed to issue and sell to the Underwriters, and the Underwriters have agreed to purchase from the Company, an aggregate of 36,000,000Class A Shares (the “Firm Shares”) and, at the election of the Underwriters, up to5,400,000 additional Class A Shares (the “Optional Shares” and together with the Firm Shares, the “IPO Shares”); WHEREAS, in connection with the DIC Sahir Sale and pursuant to the SPA, the Company has agreed to issue and sell to DIC Sahir, and DIC Sahir has agreed to purchase from the Company, an aggregate of 38,138,571 Class A Shares (the “DIC Sahir Shares” and together with the IPO Shares, the “Shares”); WHEREAS, the Company will immediately contribute all of the proceeds received from the issuance and sale of the IPO Shares, net of underwriting discounts and commissions (the “IPO Proceeds” and, together with the DIC Sahir Proceeds, the “Transaction Proceeds”), and all of the DIC Sahir Proceeds to Och-Ziff Corp and Och-Ziff Holding, apportioned between them based on the purchase prices for the Operating Group B Units to be purchased by each of them with the Transaction Proceeds; WHEREAS, immediately thereafter, Och-Ziff Corp will purchase from each of OZA and OZM, and Och-Ziff Holding will purchase from OZAII, that number of Operating Group B Units, in each case, equal to the aggregate number of Shares issued in the Transactions; WHEREAS, each of the OZ Partnerships desires to use its portion of the Transaction Proceeds to purchase Operating Group A Units from the OZ Limited Partners upon the terms and subject to conditions set forth in this Agreement, and each OZ Limited Partner desires to sell Operating Group A Units to each OZ Partnership upon the terms and subject to the conditions set forth herein; and WHEREAS, each OZ Limited Partner (other than the Ziffs) has agreed to initially invest 100% of the after-tax proceeds received by it from the sale of Units pursuant to this Agreement in the Funds, and the Ziffs have agreed to invest 50% of the after-tax proceeds received by it from the sale of Units in certain funds managed by the OZ Partnerships. 1 NOW, THEREFORE, in consideration of the mutual covenants and undertakings contained herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions.As used in this Agreement, the following terms shall have the following meanings: “Agreement” has the meaning set forth in the recitals to this Agreement. “Class A Shares” means Class A shares of the Company representing Class A limited liability company interests of the Company “Company” means Och-Ziff Capital Management Group LLC, a Delaware limited liability company, the sole stockholder of Och-Ziff Corp and the sole member of Och-Ziff Holding. “DIC” means Dubai International Capital LLC, a limited liability company formed under the laws of the Emirate of Dubai. “DIC Sahir” means DIC Sahir Limited, a corporation organized under the laws of the Cayman Islands and a wholly owned subsidiary of DIC. “DIC Sahir Proceeds” means the proceeds received by the Company from the DIC Sahir Sale pursuant to the SPA, less the Financial Advisory Fee. “DIC Sahir Purchase Price” means the quotient of the DICSahir Proceeds divided by the number of DIC Sahir Shares sold. “DIC Sahir Sale” means the purchase by DIC Sahir of the DIC Sahir Shares from the Company pursuant to the SPA, which purchase is guaranteed by DIC. “DIC Sahir Units” has the meaning set forth in Section 2.3. “Financial Advisory Fee” means a fee equal to 2% of the aggregate purchase price paid by DIC Sahir in the DIC Sahir Sale pursuant to the SPA. “Firm Shares” has the meaning set forth in the recitals to this Agreement. “Firm Units” has the meaning set forth in Section 2.1. “Funds” means OZ Global Special Investments, L.P. and/or OZ Global Special Investments, Ltd. 2 “Government Entity” means any court, administrative agency, regulatory body, commission or other governmental authority, board, bureau or instrumentality, domestic or foreign and any subdivision thereof. "Holding Entities" has the meaning set forth in the recitals to this Agreement. “IPO” means the initial public offering and sale of Class A Shares, as contemplated by the Company’s Registration Statement on Form S-1 (File No. 333-144256). “IPO Proceeds” has the meaning set forth in the recitals to this Agreement. “Och-Ziff Corp” has the meaning set forth in the recitals to this Agreement. “Och-Ziff Holding” has the meaning set forth in the recitals to this Agreement. “Och-Ziff Partnership Agreement” means the Amended and Restated Limited Partnership Agreement of OZM, the Amended and Restated Limited Partnership Agreement of OZA or the Amended and Restated Limited Partnership Agreement of OZA II, as each may be amended, supplemented or restated from time to time. “Operating Group A Unit” means one unit of Class A limited partnership interest in OZM, OZA or OZA II, as the case may be, issued pursuant to their respective Och-Ziff Partnership Agreement. “Operating Group B Units” means one unit of Class B partnership interest in OZM, OZA or OZA II, as the case may be, issued pursuant to their respective Och-Ziff Partnership Agreement. “Optional Shares” has the meaning set forth in the recitals to this Agreement. “Optional Units” means, with respect to each OZ Limited Partner, the number of Operating Group A Units set forth opposite such OZ Limited Partner’s name on Schedule A hereto under the “Optional Units” column; provided, however, that if the Underwriters exercise the Underwriter Option in part, but not in full (including in the event the Underwriter Option is exercised more than one time, in which case this proviso shall apply to each such exercise), the term Optional Units shall mean, with respect to each OZ Limited Partner, the number of Operating Group A Units equal to the product of the number of such Units set forth opposite such OZ Limited Partner’s name on Schedule A under the “Optional Units” column multiplied by a fraction, the numerator of which is the number of Optional Shares actually purchased by the Underwriters pursuant to the Underwriter Option and the denominator of which is the aggregatenumber of Optional Shares subject to the Underwriter Option. “OZ Limited Partners” has the meaning set forth in the recitals to this Agreement. “OZ Partnerships” has the meaning set forth in the recitals to this Agreement. “OZA” has the meaning set forth in the recitals to this Agreement. “OZA II” has the meaning set forth in the recitals to this Agreement. 3 “OZM” has the meaning set forth in the recitals to this Agreement. “Partner Management Committee” means the Partner Management Committee of each OZ Partnership as it may be constituted from time to time in accordance with the applicable Och-Ziff Partnership Agreement and, which, as of the date hereof, consists of Messrs. Och, Windreich, Frank, Cohen, Varga, Kelly and Brown, with Mr. Och serving as Chairman. “Person” means any individual, corporation, firm, partnership, joint venture, limited liability company, estate, trust, business association, organization, Government Entity or other entity. “Purchase Price” means, with respect to each Firm Unit, the dollar amount of the price paid by the Underwriters per each Firm Share and, with respect to each Optional Unit, the dollar amount of the price paid by the Underwriters per each Optional Share, in each case pursuant to the Underwriting Agreement. "Registration Statement" means the Company’s Registration Statement on Form S-1 (File No. 333-144256) relating to the initial public offering and sale of Class A Shares. “Shares” has the meaning set forth in the recitals to this Agreement. “SPA” means the Securities Purchase and Investment Agreement, dated as of October 29, 2007, by and among the Company, DIC Sahir and DIC. “Transaction Proceeds” has the meaning set forth in the recitals hereto. “Transactions” means the IPO and the DIC Sahir Sale. “Underwriter Option” means the Underwriters’ option to purchase Optional Shares from the Company pursuant to the Underwriting Agreement. “Underwriters”means each Person named as an underwriter in the Underwriting Agreement who is obligated to purchase Class A Shares pursuant thereto. “Underwriting Agreement”means the Underwriting Agreement, dated the date hereof, by and among the Company and the Underwriters relating to the issuance and sale of the Shares in the IPO. “Units” means, collectively, the Firm Units, the Optional Units and the DIC Sahir Units. “Ziffs” means Ziff Brothers Investments, L.L.C. and certain of its affiliates and control persons that constitute OZ Limited Partners. ARTICLE II PURCHASE AND SALE OF OPERATING GROUP A UNITS 4 Section 2.1Purchase and Sale of Firm Units.Subject to the terms and upon the conditions set forth herein, each OZ Limited Partner agrees to sell to each OZ Partnership,and eachOZ Partnership agrees to purchase from each OZ Limited Partner,the number of Operating Group A Units in such OZ Partnershipset forth opposite each OZ Limited Partner’s name on Schedule A under the “Firm Units” column(the“Firm Units”) at a price per Unit equal to the allocable portion of the Purchase Price. Section 2.2Purchase and Sale of Optional Units.Subject to the terms and upon the conditions set forth herein, if the Underwriter Option is exercisedin whole or in part (and upon each such exercise), each OZ Limited Partner agrees to sell to each OZ Partnership, and each OZ Partnerships agrees to purchase from each OZ Limited Partner,the Optional Units at a price per Unit equal to the allocable portion of the Purchase Price. Section 2.3Purchase and Sale of DIC Sahir Units.Subject to the terms and upon the conditions set forth herein, each OZ Limited Partner agrees to sell to each OZ Partnership, and each OZ Partnership agrees to purchase from each OZ Limited Partner, the number of Operating Group A Units in such OZ Partnership set forth opposite each OZ Limited Partner's name on Schedule A under the "DIC Sahir Units" column (the "DIC Sahir Units") at a price per Unit equal to the allocable portion of the DIC Sahir Purchase Price. Section 2.4Purchase and Sale of Operating Group B Units.Subject to the terms and upon the conditions set forth herein, each of OZA and OZM agrees to sell to Och-Ziff Corp, and Och-Ziff Corp agrees to purchase from each of OZA and OZM, a number of Operating Group B Units equal to the sum of the number of IPO Shares actually issued and the number of DIC Sahir Shares sold.Subject to the terms and conditions set forth herein, OZA II agrees to sell to Och-Ziff Holdings, and Och-Ziff Holdings agrees to purchase from OZA II, a number of Operating Group B Units equal to the sum of the number of IPO Shares actually issued and the number of DIC Sahir Shares sold.The aggregate purchase price for Operating Group B Units to be purchased pursuant to this Section 2.4 shall equal the Transaction Proceeds, which shall be divided among the OZ Partnerships based on their relative values. Section 2.5Pro Rata Obligation to Purchase Units.The obligation to purchase Units pursuant to Sections 2.1, 2.2 and 2.3 above represents a several, and not a joint and several, obligation of the OZ Partnerships (on a pro rata basis), and no OZ Partnership shall have any obligation or right to acquire the portion of the Operating Group A Units issued by another OZ Partnership; provided that no OZ Partnership shall be obligated to purchase pursuant to this Agreement any portion of the Units issued by it unless each OZ Partnership purchases the related portion of such Units issued by it.The obligation to purchase Operating Group B Units pursuant to Section 2.4 above represents a several, and not a joint and several, obligation of the Holding Entities. Section 2.6Closing.The time and date of the purchase and sale of the Firm Units and the DIC Sahir Unitsshall be the same time and date of the delivery of the Firm Shares pursuant to the Underwriting Agreement and the time and date of the purchase and sale of the Optional Units, if any, shall be the same time and date or dates of the delivery of the Optional Shares pursuant to the Underwriting Agreement. 5 Section 2.7Cancellation.Upon the purchase of Units by the OZ Partnerships as provided herein, all portions of such purchased Units shall be cancelled by the respective OZ Partnership. Section 2.8Tax Treatment.Theparties hereto shall report the combined purchase and sale of Operating Group A Units and Operating Group B Units hereunderas a taxable sale by the OZ Limited Partners of a portion of their existing partnership interests in OZA and OZM to Och-Ziff Corp and as a taxable sale by the OZ Limited Partners of a portion of their existing partnership interests in OZAII to Och-Ziff Holdings for all U.S. federal, state, local and other tax purposes, and no party shall take a contrary position on any income tax return, amendment thereof or communication with a taxing authority. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE OZ LIMITED PARTNERS Each OZ Limited Partner severally and not jointly represents and warrants to the OZ Partnerships as of the date hereof that: Section 3.1Authorization.
